Citation Nr: 0506802	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-22 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected left knee disability.

2.  Entitlement to service connection for peripheral 
neuropathy, colon polyps, a circulatory disability, a 
prostate disorder and emphysema claimed as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1968.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for multiple disorders due to exposure to 
herbicides and by failing to grant a higher evaluation for 
the service connected left knee disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred by not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It 
was further held that the diagnostic codes pertaining to 
range of motion did not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare-ups.  

The veteran has complained of DeLuca type symptoms with use 
of the left knee.  In DeLuca, the Court remanded the case to 
the Board to obtain a medical evaluation that addressed 
whether pain significantly limited functional ability during 
flare-ups or when the joint was used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibited weakened 
movement, excess fatigability or incoordination.  These 
determinations were to be expressed in terms of additional 
range of motion lost due to any pain, weakened movement, 
excess fatigability or incoordination.  Accordingly, in view 
of the veteran's contentions, he should be afforded a VA 
orthopedic examination which fully addresses the factors 
mandated in DeLuca.  

In addition, the RO should contact the National Personnel 
Records Center (NPRC) and obtain the veteran's complete 
service personnel file.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
VA treatment records from the Westside 
VA medical center.  In addition, the 
veteran should be requested to provide 
all relevant information regarding time 
lost from work and time spent 
hospitalized as a result of his service 
connected left knee disability.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's complete service 
personnel file.  Once obtained, all 
records must be permanently associated 
with the claims folder. 

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination that must be 
conducted by a physician who has the 
appropriate expertise to evaluate the 
veteran's left knee claim.  The claims 
folder must be made available to the 
physician prior to the examination and 
all indicated diagnostic tests to include 
x-rays of the left knee must be 
performed.  All left knee disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
The physician should provide complete 
range of motion studies for the left 
knee.  The physician should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected left 
knee due to any of the following:  (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.  If the physician is unable to make 
such a determination, it should be so 
indicated on the record.  The physician 
should indicate whether there is evidence 
of recurrent subluxation or lateral 
instability and, if so, whether such 
impairment is slight, moderate or severe; 
or whether there is evidence of 
dislocated semilunar cartilage with 
frequent episodes of locking, pain and 
effusion into the joint.  

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal to include the consideration of 
the provisions of 38 C.F.R. § 3.321.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




